i          i         i                                                                     i       i      i




                                    MEMORANDUM OPINION

                                            No. 04-09-00133-CR

                                             Anthony FOSTER,
                                                 Appellant

                                                      v.

                                              STATE of Texas,
                                                 Appellee

                      From the 144th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2008-CR-6089
                          Honorable Catherine Torres-Stahl, Judge Presiding

PER CURIAM

Sitting:           Karen Angelini, Justice
                   Sandee Bryan Marion, Justice
                   Phylis J. Speedlin, Justice

Delivered and Filed: April 8, 2009

DISMISSED

           The trial court signed a certification of defendant’s right to appeal stating that this “is a plea

bargain case, and the defendant has NO right of appeal.” See TEX . R. APP . P. 25.2(a)(2). Rule 25.2(d)

provides, “The appeal must be dismissed if a certification that shows the defendant has the right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). Accordingly,

on March 23, 2009, this court issued an order stating this appeal would be dismissed pursuant to

Rule 25.2(d) unless an amended trial court certification that shows defendant has the right of appeal
                                                                                       04-09-00133-CR



was made part of the appellate record. See Daniels v. State, 110 S.W.3d 174 (Tex. App.—San

Antonio 2003, order); TEX . R. APP . P. 25.2(d); 37.1.

       On March 24, 2009, defendant’s appellate counsel filed a letter stating “this court has no

choice but to dismiss the appeal.” In light of the record presented, we agree with defendant’s counsel

that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.

                                                              PER CURIAM


DO NOT PUBLISH




                                                 -2-